Digitally signed by
                                                                           Reporter of Decisions
                                                                           Reason: I attest to the
                           Illinois Official Reports                       accuracy and
                                                                           integrity of this
                                                                           document
                                  Appellate Court                          Date: 2019.04.16
                                                                           08:52:12 -05'00'




        Miller v. Illinois Municipal Retirement Fund, 2019 IL App (5th) 180267



Appellate Court       THERESA M. MILLER, Plaintiff-Appellant, v. THE ILLINOIS
Caption               MUNICIPAL RETIREMENT FUND; THE ILLINOIS MUNICIPAL
                      RETIREMENT FUND BOARD OF TRUSTEES; THE ILLINOIS
                      MUNICIPAL RETIREMENT FUND BENEFITS REVIEW
                      COMMITTEE; NATALIE COPPER, Trustee; GWEN HENRY,
                      Trustee; TOM KUEHNE, Trustee; DAVID MILLER, Trustee; SUE
                      STANISH, Trustee; SHARON U. THOMPSON, Trustee; TRUDY
                      WILLIAMS, Trustee; ALEX WALLACE JR., Trustee; and LOUIS
                      KOSIBA, Executive Director, Defendants-Appellees.



District & No.        Fifth District
                      Docket No. 5-18-0267



Rule 23 order filed   January 31, 2019
Motion to publish
granted               February 14, 2019
Opinion filed         February 14, 2019



Decision Under        Appeal from the Circuit Court of Monroe County, No. 16-MR-58; the
Review                Hon. Dennis B. Doyle, Judge, presiding.



Judgment              Affirmed.


Counsel on            Matthew R. Davis, of Gallagher Davis, LLP, of St. Louis, Missouri,
Appeal                for appellant.
                               Beth Janicki Clark and Vladimir Shuliga Jr., of Oak Brook, for
                               appellees.



     Panel                     JUSTICE MOORE delivered the judgment of the court, with opinion.
                               Presiding Justice Overstreet and Justice Welch concurred in the
                               judgment and opinion.


                                                OPINION

¶1          The plaintiff, Theresa M. Miller, appeals the order of the circuit court of Monroe County
       that affirmed the decision of the defendants, listed above and hereinafter collectively referred
       to as IMRF, that the plaintiff is not eligible for total and permanent disability benefits from the
       Illinois Municipal Retirement Fund. For the following reasons, we affirm.

¶2                                                FACTS
¶3         On October 27, 2016, the plaintiff filed a complaint in the circuit court of Monroe County
       for administrative review of the final decision of IMRF that denied the plaintiff’s claim for
       “total and permanent disability benefits.” The complaint alleged that the IMRF decision
       adversely impacted the plaintiff because she was “unable to engage in any gainful activity
       because of a mental and physical impairment” and that the decision “was an abuse of discretion
       and not in accordance with the law.” Attached to the complaint, as exhibit 1, was the
       September 23, 2016, final decision of IMRF that denied her application for total and
       permanent disability benefits. Therein, IMRF informed the plaintiff that IMRF’s decision was
       based upon attached medical records and that, “based on careful study of additional medical
       evidence and reports in our file, you are not totally and permanently disabled as defined by
       IMRF law.” Also attached to the complaint were the minutes from the August 25, 2016,
       meeting of IMRF’s Benefits Review Committee (BRC), which noted that the BRC “heard
       comments from Dr. Rao and read the vocational rehabilitation specialist report” and
       considered additional evidence. The minutes noted that the plaintiff was “an IMRF participant
       who originally applied for disability benefits based on a diagnosis of Lumbago, with lumbar
       strain, post laminectomy syndrome” but that, “[a]fter reviewing the medical, education and
       work experience records” in the IMRF files, it was “the opinion of IMRF that [the plaintiff’s]
       claimed conditions do not prevent her from being able to perform gainful activity” and that,
       accordingly, she was not eligible for total and permanent disability benefits under the Illinois
       Pension Code (40 ILCS 5/1-101 et seq. (West 2016)).
¶4         On November 28, 2016, the administrative record in this case was filed with the trial court.
       Of significance to the issues raised in this appeal, the record contains the findings of IMRF
       that, inter alia, (1) the plaintiff worked as a custodian for the Columbia school district on
       January 7, 2011, and on that date suffered an on-the-job injury that resulted in diagnoses of
       lumbago and lumbar strain; (2) on June 24, 2015, the plaintiff’s application for total and
       permanent disability was referred to Dr. Noel Rao, who reviewed the plaintiff’s medical
       records and opined that the plaintiff did not meet IMRF’s definition of total and permanent

                                                    -2-
     disability; (3) the plaintiff thereafter submitted additional medical records to IMRF, including
     an “updated activity questionnaire,” which Dr. Rao reviewed prior to again determining that
     the plaintiff was not eligible for total and permanent disability; and (4) support for Dr. Rao’s
     opinion included the work-related ability and limitations assessment completed upon the
     plaintiff, which showed that “on a regular 8-hour work day, 5 days a week,” she “could at one
     time, before requiring rest or an alternate position, sit for 4 hours, stand/walk for 1 hour,” that
     she did not “have to lie down” or “elevate her legs,” and that “[s]he could stand and walk for 3
     hours” (although “she could require rest between standing and walking”), had the ability to
     “lift 0 to 5 pounds for 8 hours, 6 to 10 pounds 4 hours, 11 to 15 pounds 2 hours, 15 to 20 pounds
     1 hour,” had the ability to “push 0 to 5 pounds for 7 hours, 6 to 10 pounds 3 hours, 11 to 15
     pounds 1 hour, 15 to 20 pounds 0 hours,” had the ability to “pull 0 to 5 pounds 7 hours, 6 to 10
     pounds 3 hours, 11 to 15 pounds 2 hours, 15 to 20 pounds 1 hour,” and could reach her hands
     and arms in any direction for 4 hours, “handle for 8 hours *** finger for 8 hours *** feel for 8
     hours,” but “could not stoop, kneel or crouch.” The findings also include that, although the
     plaintiff’s physician indicated that the plaintiff “has significant cognitive problems,” Dr. Rao
     “did not notice any progress notes from [the plaintiff’s] treating physician that she has any
     cognitive impairment” and that “her memory was intact,” her “[r]easoning and judgment was
     intact,” and the plaintiff was “fully oriented.” The findings state that a “[r]eview of previous
     medical records also did not indicate any evidence of dementia” and note that “medical
     conditions diagnosed after her termination date *** could not be considered in the
     determination of total and permanent disability.”
¶5        Also included in the administrative record is a document dated May 16, 2016, and entitled
     “Hypothetical Labor Market Survey,” which indicates that the plaintiff “has restrictions
     between sedentary and light duty for work purposes[,] *** can lift up to 20 lbs[,] and has been
     released to return to work with the ability to alternate positions.” The survey listed eight
     occupations that “appear[ed] to be within the sedentary or light duty range and within the
     restrictions outlined by [the plaintiff’s physicians]” and were available in the plaintiff’s
     geographical area as of the date of the report. The report was created by rehabilitation
     specialist Teri Soyster. Extensive medical and occupational therapy records are contained
     within the administrative record as well and will be discussed as warranted below.
¶6        On January 22, 2018, a hearing was held on the plaintiff’s complaint for administrative
     review. Therein, counsel for the plaintiff conceded the plaintiff had “a very difficult standard
     of review to overcome *** in an administrative proceeding” but argued that the IMRF decision
     should be overturned because it was an abuse of discretion and because “there’s evidence
     which they just either misinterpreted or didn’t *** interpret correctly.” Counsel took issue with
     IMRF’s use of the “vocational review” in the record, contending that the reviewer “applied the
     wrong definitions of [the plaintiff’s] capabilities in determining whether *** there’s gainful
     employment available to her.” Counsel also argued, inter alia, that the medical evidence did
     not support the IMRF decision. Counsel for IMRF, on the other hand, pointed out that because
     the plaintiff had “received the maximum allotment of temporary disability benefits,” IMRF
     was required to determine if the plaintiff was eligible for total and permanent disability
     benefits, which she would be only if she met the IMRF definition of total and permanent
     disability. Counsel contended that the medical and vocational review evidence supports the
     IMRF decision that the plaintiff could still “achieve gainful employment.” At the conclusion of
     the hearing, the circuit court took the matter under advisement.


                                                  -3-
¶7         On April 5, 2018, the circuit court entered the order presently on appeal. Therein, the court
       ruled that IMRF’s factual determinations were “not found to be against the manifest weight of
       the evidence” and were supported by the record and that there was “sedentary employment
       available which [the plaintiff] is able to perform.” The court also found “no record of any
       cognitive impairment at the time of termination.” Accordingly, the court affirmed the IMRF
       decision. This timely appeal followed.

¶8                                               ANALYSIS
¶9          On appeal, the plaintiff contends IMRF erred in its determination that the plaintiff is not
       eligible for total and permanent disability benefits. Specifically, the plaintiff argues before this
       court that (1) Dr. Rao’s reports and opinions “lack any reliable basis,” which in turn renders
       IMRF’s decision against the manifest weight of the evidence, (2) the vocational report “is
       insufficient to support denial of [the plaintiff’s] claim,” which again in turn renders IMRF’s
       decision against the manifest weight of the evidence, and (3) IMRF should have considered the
       independent decision of the Social Security Administration that awarded the plaintiff disability
       status under federal law and the failure to do so further renders IMRF’s decision against the
       manifest weight of the evidence. In other words, the plaintiff posits that the manifest weight of
       the evidence standard of review is applicable to all of her contentions on appeal. IMRF agrees,
       and based upon the legal principles discussed below, so do we.
¶ 10        In an administrative review proceeding such as this one, it is the function of this court to
       review the decision and reasoning of the administrative agency, here IMRF, rather than that of
       the circuit court. See, e.g., Board of Education of Waukegan Community Unit School District
       60 v. Illinois State Charter School Comm’n, 2018 IL App (1st) 162084, ¶ 80. Our standard of
       review as we do so is dependent upon the nature of the challenge to the agency’s decision. Id. If
       the challenge involves a pure question of law, our review is de novo. Id. If the challenge
       involves mixed questions of law and fact, such as the legal effect of a given set of facts or
       whether uncontested facts satisfy a statutory standard, our review is under the clearly
       erroneous standard, which finds error only in situations where, although there is evidence to
       support the agency’s decision, the court of review, on the basis of all of the evidence of record,
       is left with the definite and firm conviction that the agency has made a mistake. Id. Because
       any factual findings made by the agency are “held to be prima facie true and correct” pursuant
       to section 3-110 of the Administrative Review Law (735 ILCS 5/3-110 (West 2016)), we will
       not disturb those factual findings unless we conclude the findings “are against the manifest
       weight of the evidence, which occurs only when ‘the opposite conclusion is clearly evident.’ ”
       Board of Education of Waukegan Community Unit School District 60, 2018 IL App (1st)
162084, ¶ 80.
¶ 11        As noted above, the plaintiff first takes issue with IMRF’s reliance on Dr. Rao’s reports
       and opinions. In particular, the plaintiff claims that, because Dr. Rao based his reports and
       opinions on the medical records of the plaintiff and “never once met with, spoke[ ] to, or
       treated” the plaintiff, Dr. Rao’s reports and opinions lacked a reliable basis and should not have
       been used to discount the opinions of the plaintiff’s treating physicians that she was disabled
       and unable to engage in gainful employment. In support of this proposition, the plaintiff relies
       upon this court’s decision in Hadler v. Board of Trustees of the Illinois Municipal Retirement
       Fund, 2018 IL App (2d) 170303. In Hadler, our colleagues in the Second District found an
       IMRF decision that denied total and permanent disability benefits to be against the manifest

                                                    -4-
       weight of the evidence because it relied upon the reports and opinions of Dr. Rao that the
       plaintiff therein could engage in “some gainful activity” and on a labor market survey report
       that concluded that there were jobs available at the sedentary-physical-demand level that the
       plaintiff therein could perform. Id. ¶¶ 12-13, 15. Our colleagues held that the decision’s
       reliance on Dr. Rao was in error because Dr. Rao (1) “never explained the basis for his
       opinions,” despite the fact his opinions “did not address [the plaintiff’s] chronic pain, the fact
       that her pain medications clouded her senses, or her need to continually shift her position,
       elevate her foot, and lie down at unpredictable intervals”; (2) “offered no explanation as to
       how, with all the limitations set forth by the plaintiff’s treating physicians, the plaintiff could
       perform any gainful activity”; and (3) “offered no reasons why the plaintiff’s treating
       physicians’ opinions should be discounted.” Id. ¶ 30. Our colleagues found the labor market
       survey report “insufficient” to support the decision because therein the case manager who
       authored the survey report “ ‘assumed’ that the plaintiff could perform sedentary work” and
       based this assumption not on any meeting or conversation with the plaintiff but instead entirely
       upon the opinion of Dr. Rao. Id. ¶ 31. This was problematic because there was “no indication
       in the report that the case manager reviewed Dr. Rao’s opinions or spoke with him.” Id. Our
       colleagues also found the survey report insufficient because it did not consider the plaintiff’s
       work limitations and omitted several limitations, “such as the plaintiff’s attention and
       concentration issues, her need to lie down at unpredictable intervals, her need to have her feet
       elevated for prolonged sitting, and the fact that she would likely be absent from work more
       than three times per month.” Id. Our colleagues noted that the other evidence cited to support
       the decision did not in fact do so. Id. ¶¶ 32-33. Our colleagues acknowledged the highly
       deferential “manifest weight of the evidence” standard of review (which, as discussed above, is
       also applicable in this case) but concluded that, because the decision in question rejected the
       opinions of three medical experts who examined and treated the plaintiff and instead relied
       upon the survey-report-authoring case manager and Dr. Rao, “neither of whom had ever met
       the plaintiff,” the decision was against the manifest weight of the evidence, in light of the fact
       that it was “undisputed that the plaintiff is in constant pain and is unable to sit, stand, or walk
       for any extended period.” Id. ¶ 34. Our colleagues noted that, although this court may not
       reweigh the evidence in a case such as this, we nevertheless “have an obligation to determine
       whether the Board’s decision was ‘just and reasonable in light of the evidence presented.’ ”
       (Internal quotation marks omitted.) Id. (quoting Murbach v. Anderson, 96 Ill. App. 3d 1015,
       1018 (1981)).
¶ 12       In addition to taking issue with the reports and opinions of Dr. Rao, the plaintiff in this case
       also contends the vocational report relied upon by IMRF in the proceedings below “is
       insufficient to support denial of [the plaintiff’s] claim,” which again in turn renders IMRF’s
       decision against the manifest weight of the evidence. As described above, rehabilitation
       specialist Teri Soyster created a “Hypothetical Labor Market Survey,” which indicated that the
       plaintiff “has restrictions between sedentary and light duty for work purposes[,] *** can lift up
       to 20 lbs[,] and has been released to return to work with the ability to alternate positions.” The
       survey listed eight occupations that “appear[ed] to be within the sedentary or light duty range
       and within the restrictions outlined by [the plaintiff’s physicians]” and were available in the
       plaintiff’s geographical area as of the date of the report. The plaintiff notes that Soyster, like
       Dr. Rao, never met personally with the plaintiff and contends that Soyster’s report contains
       “glaring and deeply concerning flaws,” such as (1) on multiple occasions, referring to a nurse


                                                    -5-
       practitioner who once examined the plaintiff as a physician who performed surgery on her and
       (2) incorrectly stating that the plaintiff had been released for light duty employment. With
       respect to the latter point, the plaintiff contends that the restrictions and limitations noted in her
       medical records support the opinions of her treating physicians that she “is unable to engage in
       any gainful employment.” The plaintiff invokes the job classifications utilized by the Social
       Security Administration, then points to case law from federal courts that she believes supports
       the idea that with her restrictions and limitations she could not perform what would be
       classified for federal purposes as light duty work or sedentary work.1 She also notes that one of
       her treating physicians, Dr. Kirk, submitted a form to IMRF in 2015, which explained that the
       plaintiff “was unable to sit for more than four hours each work day,” and that Dr. Kirk’s form
       “legally establishes she is unable to engage in even sedentary work.” She contends Soyster
       took the permanent lifting restriction of no more than 20 pounds, imposed by another of her
       treating physicians, Dr. Kennedy, in a 2013 order, and “incorrectly” used the restriction to
       show the plaintiff could perform light duty work. She again points to Hadler as support for her
       position. She contends that Soyster lists some potential positions in her report as “sedentary”
       when in fact they should be listed as “light duty” positions, which further undermines Soyster’s
       credibility, and posits that Soyster improperly analyzed the plaintiff’s case under “an earning
       power” standard, rather than the proper standard of whether the plaintiff is able to engage in
       any gainful activity. In addition to the alleged deficiencies in the reports and opinions of Dr.
       Rao and Soyster’s report, the plaintiff also claims that IMRF should have considered the
       independent decision of the Social Security Administration that awarded the plaintiff disability
       status under relevant federal law2 and that the failure to do so further renders IMRF’s decision
       against the manifest weight of the evidence.
¶ 13       In response to all three arguments of the plaintiff, IMRF contends the decision rendered
       below is supported by the evidence and that Hadler is “a narrowly tailored decision based upon
       the evidence in the record” that “should not be summarily applied to this case[,] which has
       substantially different evidence in the record.” IMRF posits that, in this case, the plaintiff’s
       “physical abilities and limitations are largely undisputed” and therefore contends the salient
       question in this case is whether, with those abilities and limitations, she is capable of any
       gainful activity for employment purposes. IMRF argues that all relevant opinions and
       documentation were considered and that therefore there is no basis for this court to reverse the
       IMRF decision. With regard to Hadler, IMRF claims that, unlike in that case, in this case

           1
              The plaintiff has not presented an argument that this federal case law is controlling in an Illinois
       case reviewing an IMRF decision and has not presented any authority in support of such a proposition.
       Accordingly, the plaintiff has forfeited consideration of such a claim. See Ill. S. Ct. R. 341(h)(7) (eff.
       May 25, 2018) (argument must contain the contentions of the appellant, the reasons therefor, and the
       citation of authorities; points not argued in an opening brief are forfeited and shall not be raised in the
       reply brief, in oral argument, or in a petition for a rehearing).
            2
              Likewise, the plaintiff has presented no authority in support of the proposition that IMRF is
       required to follow, or even take into consideration, a decision of the Social Security Administration.
       Accordingly, the plaintiff has forfeited consideration of such a claim. See Ill. S. Ct. R. 341(h)(7) (eff.
       May 25, 2018) (argument must contain the contentions of the appellant, the reasons therefor, and the
       citation of authorities; points not argued in an opening brief are forfeited and shall not be raised in the
       reply brief, in oral argument, or in a petition for a rehearing). In any event, we are aware of no such
       requirement or of any legal authority supporting it.

                                                       -6-
       IMRF “did not rely exclusively on the opinions of its medical and vocational consultants in
       making its final administrative decision” and that accordingly Hadler is inapposite. IMRF
       cites, as other sources relied upon by it in this case, the following: (1) statements and testimony
       from the plaintiff, which allowed her the opportunity to explain how her medical condition
       prevents her from performing any gainful activity, (2) statements from her former employer,
       (3) medical records from her treating physicians, as well as from Dr. Rao, and (4) Soyster’s
       report. IMRF notes, in particular, its contention that the plaintiff’s own medical records and
       treating physicians did not demonstrate that she is unable to perform any gainful activity and
       notes as well that there is no reason in the record to doubt the reliability of these sources, even
       if one were to question the reliability of Dr. Rao and of Soyster’s report. IMRF takes issue with
       the plaintiff’s contention that she has never been released back to work, citing Dr. Kennedy’s
       January 8, 2013, release of the plaintiff to work with a permanent 20-pound lifting restriction,
       as well as the September 30, 2015, assessment in which her treating physicians certified that
       she was capable of certain activities that demonstrate she is not unable to perform any gainful
       activity. IMRF also takes issue with the plaintiff’s citation, in her opening brief, of portions of
       the Dictionary of Occupational Titles that were not part of the evidence below and contends
       that, if the plaintiff believed Soyster’s report contained improper categorizations of some
       potential occupations, she should have called this to IMRF’s attention below, rather than
       attempting to create an issue for the first time on appeal. Finally, IMRF takes issue with the
       plaintiff’s reliance on federal disability case law, which IMRF points out does not control these
       proceedings, and with the plaintiff’s claim that IMRF did not consider the decision of the
       Social Security Administration, pointing out that the decision was included in the
       administrative record before IMRF and there is no indication in the record that the decision
       was not considered, to the extent it might have been relevant to the claim before IMRF.
¶ 14       In her reply brief, the plaintiff notes that the IMRF decision in this case, and its decision in
       Hadler, contained similar language, which she contends supports the idea that this court should
       follow Hadler and determine that the IMRF decision in this case was not just and reasonable in
       light of the evidence presented. She contends the evidence in this case was “unequivocal in
       supporting [her] contention that she was unable to do anything without pain to the point of
       [lying] down, and as a result also suffered limitations in concentration and memory.” She
       further claims IMRF “relied exclusively on Dr. Rao’s reports and [Soyster’s] report,” notes
       that this court may take judicial notice of the Dictionary of Occupational Titles, and reiterates
       her contention that Soyster’s report was fatally flawed and “riddled with errors.”
¶ 15       As the parties to this appeal agree and as the Hadler court pointed out, for the plaintiff to be
       eligible for total and permanent disability benefits from the Illinois Municipal Retirement
       Fund, she bears the burden of demonstrating that she is unable to engage in any gainful
       activity, which for purposes of a case such as this means she is incapable “ ‘of obtaining
       potential employment in any occupation or position under which [she] has the ability to earn at
       a minimum the monthly Social Security gainful work activity earnings limitation.’ ” Hadler,
       2018 IL App (2d) 170303, ¶¶ 25-26 (quoting Illinois Municipal Retirement Fund Board
       Resolution No. 2016-02-08 (approved Feb. 26, 2016), https://www.imrf.org/en/about-imrf/
       board-resolutions/disability%20benefits/br-2016-02-08 [https://perma.cc/B2XF-4FGP?type=
       image]). To make “ ‘this gainful activity determination, consideration shall be given to an
       applicant’s education and work experience although the determination *** is not limited to
       employment in the field where the applicant had previously worked, studied or trained,’ ” and


                                                    -7-
       “ ‘the geographic availability of gainful activity shall not be considered.’ ” Id. ¶ 26 (quoting
       Illinois Municipal Retirement Fund Board Resolution No. 2016-02-08, supra). Moreover,
       “ ‘[i]n certain cases, at the discretion of IMRF, a vocational expert may be used to make the
       determination of whether an applicant is unable to engage in any gainful activity’ ” as defined
       in the resolution. Id. (quoting Illinois Municipal Retirement Fund Board Resolution No.
       2016-02-08, supra).
¶ 16        In this case, we first note that, the insinuations of the plaintiff notwithstanding, we
       conclude it would be improper to read the concerns raised by our colleagues in Hadler as a
       blanket indictment of the credibility of Dr. Rao that renders suspect the opinions given by him
       in all past, present, and future cases. Hadler simply says no such thing. That said, we
       nevertheless agree with IMRF that even if, for the sake of argument in light of the concerns
       expressed in Hadler, Dr. Rao’s reports and opinions and the report of Soyster are discounted
       entirely, there is still sufficient evidence in this case to support the IMRF decision to deny total
       and permanent disability benefits to the plaintiff. As noted above, the September 23, 2016,
       final decision of IMRF that denied the plaintiff’s application for total and permanent disability
       benefits informed the plaintiff that IMRF’s decision was based upon attached medical records
       and that, “based on careful study of additional medical evidence and reports in our file, you are
       not totally and permanently disabled as defined by IMRF law.” The minutes from the August
       25, 2016, meeting of IMRF’s BRC noted that the BRC “heard comments from Dr. Rao and
       read the vocational rehabilitation specialist report” but also that it considered other evidence.
       In other words, as IMRF points out, the ultimate decision issued by IMRF in this case was
       made with the guidance of a medical consultant and a vocational expert but was also “based on
       the substantial amount of documentation presented prior to the hearing.” The BRC minutes
       specifically noted that “[a]fter reviewing the medical, education and work experience records”
       in the IMRF files, it was “the opinion of IMRF that [the plaintiff’s] claimed conditions do not
       prevent her from being able to perform gainful activity.”
¶ 17        As IMRF points out, those records include, inter alia, opinions of her treating physicians
       that support IMRF’s decision. For example, Dr. Kennedy’s December 11, 2012, notes indicate
       that although physical therapy was to continue for an additional four weeks—with a recheck
       scheduled for January 8, 2013—the plaintiff could “continue to work in a sedentary capacity in
       the interim.” Dr. Kennedy’s notes from the January 8, 2013, recheck—at which time he
       discharged the plaintiff from his care—include statements that the plaintiff was “generally
       doing better,” with her strength “intact” and with “satisfactory” films of her lumbar spine, and
       also include Dr. Kennedy’s opinion that the plaintiff had reached maximum medical
       improvement, could be seen “on an as needed basis,” and “should not lift over 20 pounds on a
       permanent basis.” On page one of the physician’s statement (IMRF Form 5.42A) completed by
       Dr. Kennedy on January 8, 2013, it specifically lists that date as the “last treatment date” for
       the plaintiff and states “patient released,” and on page two it specifically lists January 8, 2013,
       as the day the plaintiff may return to work, with a permanent restriction prohibiting her from
       lifting more than 20 pounds.
¶ 18        Of even greater significance, the September 30, 2015, “Assessment of the Individual’s
       Work-Related Abilities and Limitations” completed by the plaintiff’s treatment providers at
       Progressive Family Care showed that she (1) on a regular 8-hour work day, 5 days a week,
       could at one time, before requiring rest or an alternate position, sit for 4 hours and stand/walk
       for 1 hour; (2) did not have to lie down or elevate her legs at all during the 8-hour work day;


                                                    -8-
       (3) could stand/walk for 3 hours (although she could require rest between standing and
       walking); (4) had the ability to lift and/or carry 0 to 5 pounds for 8 hours, 6 to 10 pounds for 4
       hours, 11 to 15 pounds for 2 hours, and 15 to 20 pounds for 1 hour; (5) had the ability to push 0
       to 5 pounds for 7 hours, 6 to 10 pounds for 3 hours, 11 to 15 pounds for 1 hour, and 15 to 20
       pounds for 0 hours; (6) had the ability to pull 0 to 5 pounds for 7 hours, 6 to 10 pounds for 3
       hours, 11 to 15 pounds for 2 hours, and 15 to 20 pounds for 1 hour; and (7) could reach her
       hands and arms in any direction for 4 hours, handle for 8 hours, finger for 8 hours, feel for 8
       hours, but could not stoop, kneel, or crouch. There is also support in the record for IMRF’s
       conclusion that a “[r]eview of previous medical records also did not indicate any evidence of
       dementia” and that “medical conditions diagnosed after her termination date *** could not be
       considered in the determination of total and permanent disability.” Additionally, we agree with
       IMRF that, with regard to the decision of the Social Security Administration in the plaintiff’s
       case with it, that decision was included in the administrative record before IMRF and there is
       no indication in the record that the decision was not considered, to the extent it, arguably,
       might have been relevant to the claim before IMRF.
¶ 19       Based upon the foregoing, including IMRF’s specific assertion of the assortment of records
       upon which it relied to reach its decision, we conclude that, unlike in Hadler and contrary to
       the plaintiff’s unsupported assertion on appeal, in this case IMRF did not rely exclusively on
       the opinions of its own medical and vocational consultants in making its final administrative
       decision. Unlike the Hadler court, in this case we believe the IMRF decision was “ ‘just and
       reasonable in light of the evidence presented.’ ” (Internal quotation marks omitted.) Hadler,
       2018 IL App (2d) 170303, ¶ 34 (quoting Murbach, 96 Ill. App. 3d at 1018). In part, that is
       because in this case—again unlike in Hadler—IMRF’s consultants did not, without
       explanation, discard the assessments and records of the plaintiff’s treatment providers. See id.
       ¶ 30. To the contrary, as explained above, the consultants’ conclusions in this case are
       consistent with facts found in the plaintiff’s treatment records. More importantly, based upon
       the totality of the evidence before us, described in detail above, we do not conclude the IMRF
       decision is against the manifest weight of the evidence, and we do not believe the opposite
       conclusion to that reached in the decision is clearly evident. See, e.g., Board of Education of
       Waukegan Community Unit School District 60, 2018 IL App (1st) 162084, ¶ 80. As we noted
       earlier and as we reiterate now, for the plaintiff to be eligible for the total and permanent
       disability benefits she sought from the Illinois Municipal Retirement Fund, she bore the burden
       of demonstrating that she was unable to engage in any gainful activity, which for purposes of a
       case such as this means proving she was incapable “ ‘of obtaining potential employment in any
       occupation or position under which [she had] the ability to earn at a minimum the monthly
       Social Security gainful work activity earnings limitation.’ ” Hadler, 2018 IL App (2d) 170303,
       ¶¶ 25-26 (quoting Illinois Municipal Retirement Fund Board Resolution No. 2016-02-08,
       supra). We agree with IMRF that the plaintiff failed to carry her burden of proof. Therefore,
       we affirm.

¶ 20                                        CONCLUSION
¶ 21       For the foregoing reasons, we affirm the order of the circuit court of Monroe County that
       affirmed the IMRF decision denying the plaintiff total and permanent disability benefits.

¶ 22      Affirmed.

                                                   -9-